Case 8:20-cv-00567-WFJ-CPT Document 11 Filed 06/04/20 Page 1 of 6 PageID 46




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


JAMES THOMAS LEE, JR. ,

                      Plaintiff,

v.                                                        Case No: 8:20-cv-567-T-02CPT

MATTHEW KLIMKOSKI and
VINCENT LETO,

                      Defendants.
                                            /

                                           ORDER
        THIS CAUSE is before the Court on Plaintiff’s Civil Rights Complaint

(“Complaint,” Doc. 1), filed pursuant to 28 U.S.C. § 1983, and supplement thereto

(Doc. 9). Upon review,1 because Plaintiff has failed to sufficiently set forth his

claims, he will be required to amend his complaint if he desires to proceed in this

case.

        Plaintiff sues Corporal Vincent F. Leto and Officer Matthew Klimkoski of the

Tampa Police Department in their individual and official capacities. (Doc. 1 at 2).



1
  Pursuant to 28 U.S.C. § 1915A(b), the Court is required to perform a judicial review of certain
civil suits brought by prisoners to determine whether the suit should proceed. This review process
was implemented in an effort to reduce meritless prisoner litigation. Green v. Nottingham, 90 F.3d
415, 417 (10th Cir. 1996); see H.R.Rep. No. 104-378, 104th Cong., 1st Sess. 166. The Courts are
obligated to screen prisoners’ civil rights complaints as soon as practicable and to dismiss those
actions which are frivolous or malicious or fail to state a claim for relief. 28 U.S.C. § 1915(e).
Case 8:20-cv-00567-WFJ-CPT Document 11 Filed 06/04/20 Page 2 of 6 PageID 47




He claims he was “arrested for a felony battery due to [D]efendants[’] action on the

date of 10/22/2019” (Doc. 1 at 4), but on December 6, 2019, he received a letter of

release. (Doc. 1 at 5).2 He claims he, thus, suffered false imprisonment in violation

of his Fourteenth Amendment rights under the United States Constitution.

(Doc. 1 at 3, 5). Plaintiff claims he suffered emotional distress, mental anguish, loss

of self-esteem, negligence, humiliation, loss of reputation, and deprivation of life

and liberty, and he seeks compensatory and punitive damages. (Doc. 1 at 5).

       First, Plaintiff should note that, in civil rights cases, more than conclusory and

vague allegations are required to state a cause of action under 42 U.S.C. § 1983.

Fullman v. Graddick, 739 F.2d 553, 556-7 (11th Cir. 1984); Baskin v. Parker,

602 F.2d 1205, 1208 (5th Cir. 1979). It is improper for Plaintiff to merely list

constitutional or federal rights. Plaintiff must provide support in the “Statement of

Facts” for the claimed violations by alleging facts demonstrating how the conditions

or actions complained of resulted in a deprivation of his federal constitutional or

statutory rights. Plaintiff must also allege in specific terms how each named

defendant was involved in the deprivation of his rights.




2
  In Plaintiff’s supplement to the Complaint (Doc. 9 at 1–2), he claims Defendants “falsified
documents stating that they observed Plaintiff attacking a black female,” but that the surveillance
video showed he was defending himself. He attached documentation in support of his allegations.
If Plaintiff desires these, or any other, allegations and documents to be part of the case, he must
include them in the Amended Complaint.
                                                2
Case 8:20-cv-00567-WFJ-CPT Document 11 Filed 06/04/20 Page 3 of 6 PageID 48




      Plaintiff claims he was falsely imprisoned due to unspecified actions taken by

Defendants. “Where a police officer lacks probable cause to make an arrest, the

arrestee has a claim under section 1983 for false imprisonment based on a detention

pursuant to that arrest.” Ortega v. Christian, 85 F.3d 1521, 1526 (11th Cir. 1996).

To state a claim for false imprisonment, Plaintiff must state allegations “meet[ing]

the elements of common law false imprisonment and establish that the imprisonment

resulted in a violation of due process rights under the Fourteenth Amendment.” Id.

See also Campbell v. Johnson, 586 F.3d 835, 840 (11th Cir. 2009). Those elements

are: (1) intent to confine, (2) acts resulting in confinement, and (3) consciousness of

the victim of confinement or resulting harm. Id.            Further, “[t]he Fourteenth

Amendment Due Process Clause includes the ‘right to be free from continued

detention after it was or should have been known that the detainee was entitled to

release.’ ” Id. (quoting Cannon v. Macon Cty., 1 F.3d 1558, 1563 (11th Cir. 2009)).

Thus, Plaintiff must demonstrate that Defendants acted with deliberate indifference,

such that Defendants “had subjective knowledge of a risk of serious harm and

disregarded that risk by actions beyond mere negligence.” Id. (citing West v. Tillman,

496 F.3d 1321, 1327 (11th Cir. 2007)). Plaintiff has not alleged a lack of probable

cause for his arrest or any other facts satisfying this standard.

      Second, to the extent that Plaintiff sues Defendants in their official capacity,

a claim against a defendant in his official capacity is a suit against the entity of which


                                            3
Case 8:20-cv-00567-WFJ-CPT Document 11 Filed 06/04/20 Page 4 of 6 PageID 49




the named defendant is an agent — in this case, against the Tampa Police

Department. See Kentucky v. Graham, 473 U.S. 159, 165–66 (1985). An entity such

as a municipality or county is not a “person” answerable to Plaintiff in an action

under 42 U.S.C. § 1983, unless the actions of the municipality or county rise to the

level of a custom or official policy, or if the municipality or county tacitly authorizes

the actions or displays deliberate indifference towards the misconduct.

Aldinger v. Howard, 427 U.S. 1 (1976); Brooks v. Scheib, 813 F.2d 1191, 1193 (11th

Cir. 1987). Plaintiff has alleged no such custom, policy, tacit authorization, or

deliberate indifference.

       Finally, Plaintiff should be aware that 42 U.S.C. § 1997e(e) limits a prisoner’s

ability to pursue a federal civil action for mental or emotional injuries suffered while

in custody. Plaintiff must comply with the requirements of this subsection.3

       Accordingly, it is ORDERED that:

       1. Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

           Plaintiff shall amend his complaint within THIRTY (30) DAYS from the

           date of this Order.




3
  The Court also notes that Plaintiff has attached copies of two grievances related to obtaining
religious materials. (Docs. 1-1, 1-2). To the extent that the attachments may represent an attempt
to assert a claim related to his religion, he has included no facts or claims related to those
grievances in the Complaint. Any such claim is, therefore, dismissed.
                                                4
Case 8:20-cv-00567-WFJ-CPT Document 11 Filed 06/04/20 Page 5 of 6 PageID 50




           a. To amend his complaint, Plaintiff should completely fill out a new

              civil rights complaint on the form, marking it “Amended

              Complaint.” The amended complaint must include all of Plaintiff’s

              claims in this action; it may not refer back to or incorporate the

              original complaint. The amended complaint supersedes the previous

              complaint, and all claims must be raised in the amended complaint.

           b. If Plaintiff intends to allege claims that are not related to the same

              basic issue or incident, then each claim must be addressed in a

              separate complaint.

           c. Plaintiff should file the amended complaint in this action by placing

              the case number in this action on a civil rights complaint form and

              choosing one of the claims (or a set of related claims) to proceed

              with in this action.

           d. In addressing an unrelated claim in a separate complaint, Plaintiff

              must complete a new civil rights complaint form for the unrelated

              claim. The Clerk of the Court will then assign a new case number

              for the separate complaint and inform Plaintiff of the new case

              number.    Plaintiff may, at any time, request more civil rights

              complaint forms for unrelated claims.




                                        5
Case 8:20-cv-00567-WFJ-CPT Document 11 Filed 06/04/20 Page 6 of 6 PageID 51




           e. Plaintiff is advised that failure to fully comply with this Order

              will result in the dismissal of this action, for failure to state a

              claim, without further notice.

     2. The Clerk is DIRECTED to mail to Plaintiff a copy of the standard civil

        rights complaint form along with this Order.

     3. Plaintiff has filed this action pro se, and he is directed that he must

        immediately advise the Court of any change of address. He shall entitle the

        paper “Notice to the Court of Change of Address,” and he shall not include

        any motions in it. This notice shall contain only information pertaining to

        the address change and the effective date of such. Failure to inform the

        Court of an address change may result in the dismissal of this case without

        further notice.

     DONE and ORDERED in Tampa, Florida on June 4, 2020.




                                        6
